DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 03 June 2022, regarding application number 16/417,540.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-24 remain pending in the application. Claim 5 was amended in the Amendments to the Claims. Claims 23-24 are new.
Applicant’s amendments to the claim 5 has overcome the 35 U.S.C. 101 rejection for being directed to mental processes and mathematical concepts without significantly more. Therefore, the rejection has been withdrawn. Additional 35 U.S.C. 101 rejections remain outstanding, as discussed below.
Response to Arguments
Applicant’s arguments, see Pages 9-12 , filed 03 June 2022, with respect to the rejections of claims 1-4, 7-10, 13-20 and 22 under 35 U.S.C. 101 for being directed to mental processes and mathematical concepts without significantly more have been fully considered but they are not persuasive. Therefore, the rejections have maintained.
Applicant made the following arguments regarding at least Step 2A of the Alice/Mayo test for subject matter eligibility:
Independent Claim 1
“…Regarding Prong One of Step 2A, the Office has not provided sufficient evidence that a human, provided with "one or more simulations using ... parameter values" and "a function of a frequency at which the parameter values physically occur," could mentally "calculate a distribution of [the] parameter values" (see claim 1). Rather, the Office has generated evidence to the contrary. Specifically, on page 7 of the Office Action, the Office postulates that "[a] human could use one or more simulations to obtain the prior probability and a function of a frequency at which the parameter values physically occur to obtain the likelihood." If a human is using "one or more simulations," then the calculation is certainly not being performed wholly within the human's mind simulations are understood by Applicant to be implemented on computers or other computing systems.”
Examiner respectfully disagrees. Regarding the “simulations”, the distribution of parameter values is calculated based on one or more simulations. The one or more simulations is/are described at high level of generality and is/are merely computer(s) being used as tools to perform the abstract idea. See MPEP 2106.04(d)(I). For example, the simulations could be used for calculating a normal distribution, which is an abstract idea that a human is capable of performing. Claim 1 does not claim using simulators, but rather claims the process of calculating a distribution of parameter values based on simulations.
“Even if a human using "one or more simulations" were to fall under the purview of a judicial exception (which Applicant disputes), the Office's specious appeal to the form of Bayes' theorem, were it even applicable to Applicant's claim 1, fails to grasp the forms which the individual components (e.g., the posterior probability, the likelihood, the prior probability, and the marginal likelihood) may take on. Probability and likelihood functions can be quite complex in nature, sometimes involving exponential factors and irrational numbers which preclude facile or even reasonable computation by the human mind. Applicant therefore is unconvinced that a human could simply "[use] Bayes' theorem ... [to] calculate a distribution of parameter values" (see pages 7 and 8 of the Office Action), and requests the Office provide evidence of how a human could use Bayes' theorem as applied by the Office to arrive at Applicant's claimed subject matter without the aid of a computer or other computing system.”
Examiner respectfully disagrees. Even if probability and likelihood functions can be quite complex in nature, involving exponential factors and irrational numbers, a human could still perform the calculations with enough diligence. A human could perform the calculations with the following formula, P(A|B) = P(B|A)*P(A)/P(B), where P(A|B) is the posterior probability, P(B|A) is the likelihood, P(A) is the prior probability, and P(B) is the marginal likelihood. As a more simplified example than using Bayes’ theorem, a human could calculate a normal distribution of parameter values using parameter values and a function of a frequency at which the parameters physically occur. The probability density function for a normal distribution is the following:
            
                f
                
                    
                        x
                    
                
                =
                
                    
                        1
                    
                    
                        σ
                        
                            2
                            π
                        
                    
                
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                2
                            
                        
                        (
                        
                            
                                
                                    
                                        x
                                        -
                                        μ
                                    
                                    
                                        σ
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
        

where μ is the mean and σ is the standard deviation. The mean μ and standard deviation σ from physically occurring parameters could be obtained by a human and input into the above formula in order to calculate a normal distribution of parameter values.
For at least the reasons discussed above, the rejection of claim 1 under 35 U.S.C. 101 has been maintained.
Independent Claims 7 and 14
“Applicant respectfully submits that claims 7 and 14 are allowable at least under Step 2A of the Alice/Mayo test at least for reasons including some of those discussed above in connection with claim 1. For example, each of claim 7 and claim 14 recites "...calculat[ing] a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur." Accordingly, for at least the reasons discussed above, Applicant respectfully submits that each of claims 7 and 14 is rejected based on insufficient evidence of a judicial exception being recited and, if any such judicial exception is present, the alleged exception would be integrated into a practical application of the exception.”
Examiner respectfully disagrees at least for the reasons discussed above. Therefore, the rejections of claims 7 and 14 under 35 U.S.C. 101 have been maintained.
Dependent Claims 2-5, 8-13, 15-20, and 22
“Dependent claims 2-5, 8-13, 15-20, and 22 each depend from one of claims 1, 7, and 14 described above. Accordingly, Applicant respectfully submits that claims 2-5, 8-13, 15-20, and 22 are allowable under 35 U.S.C. § 101 at least for depending from an independent claim allowable under 35 U.S.C. § 101. In addition, Applicant respectfully submits that at least some of claims 2-5, 8-13, 15-20, and 22 additionally recite patent-eligible subject matter. Specifically, regarding claim 5, Applicant understood Examiner Cullen to agree during the Interview that such subject matter as recited in claim 5 as amended herewith is eligible with respect to 35 U.S.C. § 101.”
Examiner respectfully disagrees because the rejections of independent claims 1, 7 and 14 under 35 U.S.C. 101 have been maintained, as discussed above. Additionally, Applicant has not specified how at least some of claims 2-5, 8-13, 15-20, and 22 additionally recite patent-eligible subject matter (other than claim 5, as discussed below). Therefore, the rejections under 35 U.S.C. 101 have been maintained.

Applicant’s arguments, see Page 12 , filed 07 January 2022, with respect to the amendment made to claim 5 overcoming the rejection under 35 U.S.C. 101 for being directed to mental processes and mathematical concepts without significantly more have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant’s arguments, see Pages 11-12, with respect to the rejections of claims 7-13 under 35 U.S.C. 101 for being directed to non-statutory subject matter have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 

Applicant's arguments, see Pages 12-16, with respect to the rejections of claims 1-22 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, and new dependent claims 23-24, have been considered been fully considered but they are not persuasive. Therefore, the rejections of previously presented claims 1-22 have been maintained. Additionally, new claims 23-24 are rejected. See full details below. 
Applicant made the following arguments:
Independent Claim 1
“Specifically, it is unclear where, if at all, Chen as cited teaches "a function of a frequency at which the parameter values physically occur."…”
Examiner respectfully disagrees because Chen explicitly teaches the features of claim 1 in at least Fig. 1, [0008]-[0009] and [0024]-[0026], as discussed in the previous office action. Specifically, the “measurements” of Chen are parameter values which physically occur and the “probability distribution” of the measurements is the function of a frequency at which the parameter values physically occur. 
The “measurements” are physically occurring parameter values because they are measurements made on a physical system with sensors. See Chen at [0009 “In another exemplary aspect, a system for performing numerical estimation comprises a plurality of sensors configured to collect a set of measurements of a stochastic behavior.”], [0025 “The system also receives additional inputs in the form of simulation data or measurements, e.g., from a simulation system or a plurality of sensors … For example, sensor measurements from power grids can provide information regarding the distribution behavior of the power system”], and claim 1 “…receiving a set of measurements relating to the physical process…”. The measurements may be provided as prior knowledge and/or additional inputs. See [0025 “The prior knowledge 101 can be one or more probability distribution functions (PDFs) that have been derived based on past measurements or simulation data. The system also receives additional inputs in the form of simulation data or measurements, e.g., from a simulation system or a plurality of sensors.”]. Also see “Prior 101” and “measurement data” as inputs to the simulation in figure 1. 
The “probability distribution” of the measurements is the function of a frequency at which the parameter values physically occur because a probability distribution, by definition, is a mathematical function that gives the probabilities of occurrence of different possible outcomes for an experiment. See [0009 “The set of correlated measurements follows a non-standard probability distribution and is non-linearly correlated.”], [0025 “The prior knowledge 101 can be one or more probability distribution functions (PDFs) that have been derived based on past measurements or simulation data.”] and claim 1, “…receiving a set of measurements relating to the physical process, the set of measurements following a non-standard probability distribution and being non-linearly correlated…”].
Therefore, Chen teaches “A processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur.”, as claimed in claim 1. See Chen at “Posterior 203” in figure 1, [0009 “The processor executable code upon execution by the processor configures the processor to determine, based on the set of measurements, a numerical model of the stochastic behavior.”], [0026 “The method 200 includes, at operation 220, determining, based on the set of measurements, a numerical model of the stochastic behavior.”] and all of claim 1.
For at least the reasons discussed above, the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Chen has been maintained.
Independent Claims 7 and 14
“Applicant respectfully submits that claims 7 and 14 are allowable at least for reasons discussed above in connection with claim 1. For example, each of claims 7 and 14 recites "...a function of a frequency at which ... parameter values physically occur." For at least the reasons discussed above, Applicant respectfully submits that Chen does not anticipate claims 7 and 14.”
Examiner respectfully disagrees at least for the reasons discussed above. Therefore, the rejections of claims 7 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Chen have been maintained.
Dependent Claims 2, 4, 5, 8, 11, 13, 15, 20, and 22
“Claims 2, 4, 5, 8, 11, 13, 15, 20, and 22 each depend from one of claims 1, 7, and 14 described above. Accordingly, Applicant respectfully submits that claims 2, 4, 5, 8, 11, 13, 15, 20, and 22 are allowable at least for depending from an allowable independent claim. In addition, Applicant respectfully submits that at least some of claims 2, 4, 5, 8, 11, 13, 15, 20, and 22 additionally recite patentable subject matter not anticipated by Chen.”
Examiner respectfully disagrees because the rejections of independent claims 1, 7 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Chen have been maintained, as discussed above. Additionally, Applicant has not specified how at least some of claims 2, 4, 5, 8, 11, 13, 15, 20, and 22 additionally recite patentable subject matter not anticipated by Chen. Rather, Chen teaches all of the features of claims 2, 4, 5, 8, 11, 13, 15, 20, and 22, as discussed below, therefore the rejections under 35 U.S.C. 102(a)(2) have been maintained.
Claims 3, 6, 9, 10, 12, 16-19, and 21 Are Allowable Under 35 U.S.C. § 103 Over Chen in View of Eleftheriadis, Chebotar, Keller, Papamakarios, and Macaro
“Claims 3, 6, 9, 10, 12, 16-19, and 21 each depend from one of claims 1, 7, and 14 described above. Accordingly, Applicant respectfully submits that each of claims 3, 6, 9, 10, 12, 16-19, and 21 is allowable at least for depending from an allowable independent claim. In addition, Applicant respectfully submits that at least some of claims 3, 6, 9, 10, 12, 16-19, and 21 additionally recite patentable subject matter not taught or otherwise rendered obvious by Chen, Eleftheriadis, Chebotar, Keller, Papamakarios, or Macaro, individually or in combination. Moreover, the cited portions of Eleftheriadis, Chebotar, Keller, Papamakarios, or Macaro do not cure the shortcomings of Chen with respect to claims 1, 7, and 14, from which claims 3, 6, 9, 10, 12, 16-19, and 21 depend.”
Examiner respectfully disagrees because the rejections of independent claims 1, 7 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Chen have been maintained, as discussed above. Additionally, Applicant has not specified how at least some of claims 3, 6, 9, 10, 12, 16-19, and 21 additionally recite patentable subject matter not taught or otherwise rendered obvious by Chen, Eleftheriadis, Chebotar, Keller, Papamakarios, or Macaro, individually or in combination or how the cited portions of Eleftheriadis, Chebotar, Keller, Papamakarios, or Macaro do not cure the shortcomings of Chen with respect to claims 1, 7, and 14, from which claims 3, 6, 9, 10, 12, 16-19, and 21 depend. Rather, Eleftheriadis, Chebotar, Keller, Papamakarios, or Macaro teach all of the features of claims 3, 6, 9, 10, 12, 16-19, and 21, as discussed below, therefore the rejections under 35 U.S.C. 103 have been maintained.
New Dependent Claims 23 and 24 Are Allowable
“Applicant adds new dependent claims 23 and 24. New claim 23 depends from independent claim 7 and new claim 24 depends from independent claim 14. As discussed above, each of independent claims 7 and 14 is believed to be allowable. Thus, each of dependent claims 23 and 24 is believed to be allowable at least by virtue of its dependency from an allowable base claim. These claims are also believed to be allowable for the additional features that each recites.”
Examiner respectfully disagrees because the rejections of independent claims 7 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Chen have been maintained, as discussed above. Chen additionally teaches the additional features of claims 23-24, therefore they are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, as discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-10, 13-20 and 22 are rejected under 35 U.S.C. 101
Regarding Claims 1-4, 7-10, 13-20 and 22
Claims 1-4, 7-10, 13-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes and mathematical concepts without significantly more. 

Claim analysis via 2019 PEG

Step 1: Statutory Category – Yes
Regarding claims 1-24, the claims recite “a processor”, “memory” and “a non-transitory computer-readable storage medium”. Thus, the claims fall within one of the four statutory categories because the claims are to a manufacture.

Step 2A Prong One Evaluation: Judicial Exception – Yes – Mental Processes / Mathematical Concepts
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
Regarding claim 1, the claim recites “calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of generic computer components “a processor comprising one or more circuits to” and “one or more simulations”. That is, other than reciting “a processor…” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a distribution of parameter values, such as by using Bayesian interference to derive a posterior probability (i.e. calculate a distribution of parameter values). Bayes interference computes the posterior probability according to Bayes’ theorem: P(A|B) = P(B|A)*P(A)/P(B), where P(A|B) is the posterior probability, P(B|A) is the likelihood, P(A) is the prior probability, and P(B) is the marginal likelihood. A human could use one or more simulations to obtain the prior probability and a function of a frequency at which the parameter values physically occur to obtain the likelihood. Then by using Bayes’ theorem, the human could then calculate a distribution of parameter values. As another example, a human could calculate a normal distribution of parameter values using parameter values and a function of a frequency at which the parameters physically occur. The probability density function for a normal distribution is the following:
            
                f
                
                    
                        x
                    
                
                =
                
                    
                        1
                    
                    
                        σ
                        
                            2
                            π
                        
                    
                
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                2
                            
                        
                        (
                        
                            
                                
                                    
                                        x
                                        -
                                        μ
                                    
                                    
                                        σ
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
        

where μ is the mean and σ is the standard deviation. The mean μ and standard deviation σ from physically occurring parameters could be obtained by a human and input into the above formula in order to calculate a normal distribution of parameter values. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 2, the claim recites “wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a probability density function, such as for a normal distribution, by utilizing parameter values from a simulation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 3, the claim recites “wherein the density function is parameterized as a set of Fourier features”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation, but for the recitation of a generic computer component “the processor”. That is, other than reciting “the processor”, nothing in the claim element precludes the step from practically being calculated by a human. For example, but for the processor language, the limitation encompass a human performing a Fourier transform on a probability density function. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mathematical concept. 
Regarding claim 4, the claim recites “wherein the one or more simulations are performed with a set of parameters chosen in accordance with a predicted prior distribution of parameters”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human taking a prior distribution of parameters and using them to create a simulation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 7, the claim recites “calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of generic computer components “a processor” and “one or more simulations”. That is, other than reciting “a processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a distribution of parameter values, by utilizing parameter values from a simulation and the frequency at which they observe the parameters physically occurring. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 8, the claim recites “wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a probability density function, such as for a normal distribution, by utilizing parameter values from a simulation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 9-10, the claims recite “the density function is modeled as a set of Fourier features; and the set of Fourier features is selected using Halton sequences, wherein the density function is modeled as a set of randomly selected Fourier features”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, covers a mathematical calculation, but for the recitation of a generic computer component “the processor”. That is, other than reciting “the processor”, nothing in the claim element precludes the step from practically being calculated by a human. For example, but for the processor language, the limitation encompass a human performing a Fourier transform on a probability density function using a set of Fourier features selected using Halton sequences and modeling the density function a set of randomly selected Fourier features. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mathematical concept.
Regarding claim 13, the claim recites “wherein the distribution of parameter values is a non-Gaussian distribution that indicates a plurality of parameter solutions”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation, but for the recitation of a generic computer component “the processor”. That is, other than reciting “the processor”, nothing in the claim element precludes the step from practically being calculated by a human. For example, but for the processor language, the limitation encompass a human performing calculating a distribution of parameter values as a non-Gaussian distribution indicating a plurality of parameter solutions. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mathematical concept.
Regarding claim 14, the claim recites “calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of generic computer components “a processor” and “one or more simulations”. That is, other than reciting “a processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a distribution of parameter values, by utilizing parameter values from a simulation and the frequency at which they observe the parameters physically occurring. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 15, the claim recites “wherein the distribution of parameter values is determined by calculating a density based at least in part on parameter-result pairs produced by the one or more simulations”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human calculating a density, such as for a normal distribution, by utilizing parameter-result pairs from a simulation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 16-17, the claims recite “wherein the density function is modeled as a set of Fourier features, wherein the set of Fourier features is determined in accordance with a quasi Monte Carlo strategy”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, covers a mathematical calculation, but for the recitation of a generic computer component “the processor”. That is, other than reciting “the processor”, nothing in the claim element precludes the step from practically being calculated by a human. For example, but for the processor language, the limitation encompass a human performing a Fourier transform on a probability density function and determining a set of Fourier features in accordance with a quasi Monte Carlo strategy. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mathematical concept. 
Regarding claim 18, the claim recites “use additional simulations selected in accordance with the distribution of parameter values to produce a refined distribution of parameter values.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer component “the processor” and “additional simulations”. That is, other than reciting “the processor” and “additional simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human repeating the simulations over and over to produce a refined distribution of parameter values. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 19, the claim recites “wherein the one or more simulations are performed with a set of parameters chosen in accordance with a bounded uniform prior”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human choosing a bounded uniform prior for the calculations. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claim 20, the claim recites “wherein the one or more simulations are performed with a set of parameters chosen in accordance with a Gaussian prior”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind, but for the recitation of a generic computer components “the processor” and “one or more simulations”. That is, other than reciting “the processor” and “one or more simulations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the limitation encompass a human choosing a Gaussian prior for the calculations. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process. 
Accordingly, the claims are directed to an abstract idea.

Step 2A Prong Two Evaluation:  Practical Application - No
	The claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The judicial exceptions are not integrated into a practical application. The claims recite additional elements “a processor…”, “…one or more simulations…” and “as a result of being applied to a simulator, cause the simulator to…”. The processor, simulations and simulator do not integrate the abstract idea into a practical application because they are described at high level of generality and are merely computers being used as tools to perform the abstract idea. See MPEP 2106.04(d)(I). For example, the simulations could be used for calculating a normal distribution, which is an abstract idea that a human is easily capable of performing. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B Evaluation: Inventive Concept - No
The claim is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional element in the claims in which the processor and simulator are merely tools being used to perform the abstract idea, the same analysis applies here as above. Merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept. See 2106.05. Claims 1-5, 7-10, 13-20 and 22 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 11, 13-15, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20200202057 A1 and Chen hereinafter) .
Regarding Claim 1
Chen teaches a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see Fig. 1; [0008]-[0009] and [0024]-[0026], especially [0009 “In another exemplary aspect, a system for performing numerical estimation comprises a plurality of sensors configured to collect a set of measurements of a stochastic behavior. The set of correlated measurements follows a non-standard probability distribution and is non-linearly correlated … The processor executable code upon execution by the processor configures the processor to determine, based on the set of measurements, a numerical model of the stochastic behavior.”] and [0026 “The method 200 includes, at operation 210, receiving a set of measurements of a stochastic behavior. The set of measurements follows a non-standard probability distribution and is non-linearly correlated. The method 200 includes, at operation 220, determining, based on the set of measurements, a numerical model of the stochastic behavior.”]).
Regarding Claim 2
Chen teaches the processor of claim 1 (as discussed above in claim 1), 
wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see Fig. 1, posterior PDF(s) 203; [0025], [0040]-[0041] and [0048]-[0049]; a "PDF" is a probabilistic density function, [0006 "probabilistic density functions (PDFs)"]).
Regarding Claim 4
Chen teaches the processor of claim 1 (as discussed above in claim 1), 
wherein the one or more simulations are performed with a set of parameters chosen in accordance with a predicted prior distribution of parameters (see Fig. 1, prior 101; [0024]-[0025] and [0049]).
Regarding Claim 5
Chen teaches the processor of claim 1 (as discussed above in claim 1), 
wherein the distribution of parameter values, as a result of being applied to a simulator, cause the simulator to approximate a measured result of a real-world task with greater accuracy (see Figs. 3-4; [0003]-[0004], [0007]-[0008], [0022], [0025] all, especially [0025 “Various techniques, such as variations of the MCMC methods, can be applied to improve the efficiency of the mapping and address impact to the model from rare events (e.g., failure events that are highly unlikely to occur). The system 100 then performs, at operation 140, inverse mapping to obtain posterior PDF(s) 203 that represent improved knowledge of the stochastic behavior πpost(x)).”], [0038 “As shown in FIG. 4, the use of the non-Gaussian model, such as Gaussian mixture (GM) model, for representing the measurement error, can more accurate and realistic than the traditional Gaussian model.”] and [0087]).
Regarding Claim 7
Chen teaches a system, comprising memory to store instructions that, as a result of execution by one or more processors, cause the system to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see Fig. 1; [0008]-[0009] and [0024]-[0026], especially [0009 “In another exemplary aspect, a system for performing numerical estimation comprises a plurality of sensors configured to collect a set of measurements of a stochastic behavior. The set of correlated measurements follows a non-standard probability distribution and is non-linearly correlated … The processor executable code upon execution by the processor configures the processor to determine, based on the set of measurements, a numerical model of the stochastic behavior.”] and [0026 “The method 200 includes, at operation 210, receiving a set of measurements of a stochastic behavior. The set of measurements follows a non-standard probability distribution and is non-linearly correlated. The method 200 includes, at operation 220, determining, based on the set of measurements, a numerical model of the stochastic behavior.”]).
Regarding Claim 8
Chen teaches the system of claim 7 (as discussed above in claim 7), 
wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see Fig. 1, posterior PDF(s) 203; [0025], [0040]-[0041] and [0048]-[0049]; a "PDF" is a probabilistic density function, [0006 "probabilistic density functions (PDFs)"]).
Regarding Claim 11
Chen teaches the system of claim 7 (as discussed above in claim 7), 
wherein the distribution of parameter values is a second distribution of parameter values, and wherein the one or more simulations are performed by a simulator using sets of parameters chosen in accordance with a first distribution of parameter values, the first distribution of parameter values generated prior to the second distribution of parameter values (see Fig. 1, prior 101 and posterior 203; [0024]-[0025] and [0049]).
Regarding Claim 13
Chen teaches the system of claim 7 (as discussed above in claim 7), 
wherein the distribution of parameter values is a non-Gaussian distribution that indicates a plurality of parameter solutions (see Fig. 4; [0023], [0033], [0038]-[0041]).
Regarding Claim 14
Chen teaches a non-transitory computer-readable storage medium having stored thereon a set of instructions that, as a result of being performed by one or more processors, cause the one or more processors to at least calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see Fig. 1; [0008]-[0009] and [0024]-[0026], especially [0009 “In another exemplary aspect, a system for performing numerical estimation comprises a plurality of sensors configured to collect a set of measurements of a stochastic behavior. The set of correlated measurements follows a non-standard probability distribution and is non-linearly correlated … The processor executable code upon execution by the processor configures the processor to determine, based on the set of measurements, a numerical model of the stochastic behavior.”] and [0026 “The method 200 includes, at operation 210, receiving a set of measurements of a stochastic behavior. The set of measurements follows a non-standard probability distribution and is non-linearly correlated. The method 200 includes, at operation 220, determining, based on the set of measurements, a numerical model of the stochastic behavior.”]).
Regarding Claim 15
Chen teaches the non-transitory computer-readable storage medium of claim 14 (as discussed above in claim 14), 
wherein the distribution of parameter values is determined by calculating a density based at least in part on parameter-result pairs produced by the one or more simulations (see Fig. 1, posterior PDF(s) 203; [0025]-[0026], [0040]-[0041] and [0048]-[0049]; a "PDF" is a probabilistic density function, [0006 "probabilistic density functions (PDFs)"]).
Regarding Claim 20
Chen teaches the non-transitory computer-readable storage medium of claim 14 (as discussed above in claim 14),
wherein the one or more simulations are performed with a set of parameters chosen in accordance with a Gaussian prior (see [0049]).
Regarding Claim 22
Chen teaches the system of claim 7 (as discussed above in claim 7), 
further comprising the one or more processors (see Fig. 8, processors 805; [0009] and [0116]).
Regarding Claim 23
Chen teaches the system of claim 7 (as discussed above in claim 7), 
wherein the distribution of parameter values is a multimodal distribution to be applied to a simulator to improve an accuracy thereof (see the multimodal distribution in Fig. 4; [0003]-[0004], [0007], [0025] all, especially [0025 “Various techniques, such as variations of the MCMC methods, can be applied to improve the efficiency of the mapping and address impact to the model from rare events (e.g., failure events that are highly unlikely to occur). The system 100 then performs, at operation 140, inverse mapping to obtain posterior PDF(s) 203 that represent improved knowledge of the stochastic behavior πpost(x)).”], [0038 “As shown in FIG. 4, the use of the non-Gaussian model, such as Gaussian mixture (GM) model, for representing the measurement error, can more accurate and realistic than the traditional Gaussian model.”], [0040]-[0041], and [0087]. A Gaussian mixture model is multimodal and can be seen in Fig. 4 as the bimodal distributions).
Regarding Claim 24
Chen teaches the non-transitory computer-readable storage medium of claim 14 (as discussed above in claim 14), 
wherein the distribution of parameter values improves an accuracy of a simulator as a result of being applied to the simulator (see [0003]-[0004], [0007], [0025] all, especially [0025 “Various techniques, such as variations of the MCMC methods, can be applied to improve the efficiency of the mapping and address impact to the model from rare events (e.g., failure events that are highly unlikely to occur). The system 100 then performs, at operation 140, inverse mapping to obtain posterior PDF(s) 203 that represent improved knowledge of the stochastic behavior πpost(x)).”], [0038 “As shown in FIG. 4, the use of the non-Gaussian model, such as Gaussian mixture (GM) model, for representing the measurement error, can more accurate and realistic than the traditional Gaussian model.”] and [0087].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 2, 8 and 15 above, and further in view of Eleftheriadis et al. (US 20200218999 A1 and Eleftheriadis hereinafter).
Regarding Claim 3
Chen teaches the processor of claim 2 (as discussed above in claim 2), 
Chen is silent regarding wherein the density function is parameterized as a set of Fourier features.
Eleftheriadis teaches a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see [0002], [0005]-[0006] and [0026]-[0027]), wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see Fig. 10 and [0006], [0090]),
wherein the density function is parameterized as a set of Fourier features (see [0006], [0087], [0092], and [0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Eleftheriadis to Chen. That is, it would have been obvious to modify the processor of Chen to parameterize the density function as a set of Fourier features, as taught by Eleftheriadis. 
Eleftheriadis teaches this known technique to result in a tractable approach, which is implemented with a relatively low computational cost in terms of the necessary number of floating point operations to be performed. A person having ordinary skill in the art would have been motivated to modify the processor of Chen to attain the same results.
Application of the known technique taught by Eleftheriadis to the processor taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the processor, wherein the density function is parameterized as a set of Fourier features. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Chen teaches the system of claim 8 (as discussed above in claim 8), 
Chen is silent regarding wherein the density function is modeled as a set of randomly selected Fourier features.
Eleftheriadis teaches a system, comprising memory to store instructions that, as a result of execution by one or more processors, cause the system to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see [0002], [0005]-[0006] and [0026]-[0027]), wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see Fig. 10; [0006] and [0090]), 
wherein the density function is modeled as a set of randomly selected Fourier features (see [0006], [0087], [0092], and [0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Eleftheriadis to Chen. That is, it would have been obvious to modify the system of Chen to model the density function as a set of randomly selected Fourier features, as taught by Eleftheriadis. 
Eleftheriadis teaches this known technique to result in a tractable approach, which is implemented with a relatively low computational cost in terms of the necessary number of floating point operations to be performed. A person having ordinary skill in the art would have been motivated to modify the system of Chen to attain the same results.
Application of the known technique taught by Eleftheriadis to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the density function is modeled as a set of randomly selected Fourier features. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Chen teaches the non-transitory computer-readable storage medium of claim 15 (as discussed above in claim 15), 
Chen is silent regarding wherein the density is modeled as a set of Fourier features.
Eleftheriadis teaches a non-transitory computer-readable storage medium having stored thereon a set of instructions that, as a result of being performed by one or more processors, cause the one or more processors to at least calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see [0002], [0005]-[0006] and [0026]-[0027]), wherein the distribution of parameter values is determined by calculating a density based at least in part on parameter-result pairs produced by the one or more simulations (see Fig. 10; [0006] and [0090]),
wherein the density is modeled as a set of Fourier features (see [0006], [0087], [0092], and [0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Eleftheriadis to Chen. That is, it would have been obvious to modify the non-transitory computer-readable storage medium of Chen to model the density function as a set of Fourier features, as taught by Eleftheriadis. 
Eleftheriadis teaches this known technique to result in a tractable approach, which is implemented with a relatively low computational cost in terms of the necessary number of floating point operations to be performed. A person having ordinary skill in the art would have been motivated to modify the non-transitory computer-readable storage medium of Chen to attain the same results.
Application of the known technique taught by Eleftheriadis to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the non-transitory computer-readable storage medium, wherein the density function is modeled as a set of Fourier features. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 17
Modified Chen teaches the non-transitory computer-readable storage medium of claim 16 (as discussed above in claim 16), 
Chen further teaches wherein the set of Fourier features is determined in accordance with a quasi Monte Carlo strategy (see Fig. 1, sampling the probability distribution 130; [0025], [0030], [0036]-[0041]).
Eleftheriadis additionally teaches wherein the set of Fourier features is determined in accordance with a quasi Monte Carlo strategy (see [0036]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 5 and 11 above, and further in view of Chebotar et al., "Closing the Sim-to-Real Loop ...  Real World Experience", (Chebotar hereinafter: see full details in attached references cited).
Regarding Claim 6
Chen teaches the processor of claim 5 (as discussed above in claim 5), wherein:
Chen is silent regarding the real-world task is a task performed by a robot; and the simulator performs a simulation of the robot performing the task.
Chebotar teaches a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see all of Abstract, especially "...we adapt the simulation parameter distribution using a few real world roll-outs interleaved with policy training."; all of I. Introduction, especially "In this work, we apply a data-driven approach and use real world data to adapt simulation randomization such that the behavior of the policies trained in simulation better matches their behavior in the real world."; see all of III. Closing the Sim-to-Real Loop), wherein the distribution of parameter values, as a result of being applied to a simulator, cause the simulator to approximate a measured result of a real-world task (see all of Abstract, especially "In doing so, we are able to change the distribution of simulations to improve the policy transfer by matching the policy behavior in simulation and the real world."; all of I. Introduction, especially "In this work, we apply a data-driven approach and use real world data to adapt simulation randomization such that the behavior of the policies trained in simulation better matches their behavior in the real world."),
wherein the real-world task is a task performed by a robot; and the simulator performs a simulation of the robot performing the task (see all of Abstract, especially "In doing so, we are able to change the distribution of simulations to improve the policy transfer by matching the policy behavior in simulation and the real world. We show that policies trained with our method are able to reliably transfer to different robots in two real world tasks: swing-peg-in-hole and opening a cabinet drawer."; see IV. Experiments: A. Tasks and D. Real robot experiments).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chebotar to Chen. That is, it would have been obvious to modify the processor of Chen to cause the simulator to approximate a measured result of a task performed by a robot and to perform a simulation of the robot performing the task, as taught by Chebotar. 
Chebotar teaches this known technique in order to close the reality gap between the simulator and the real-world robot, thus improving training capabilities for the robot. A person having ordinary skill in the art would have been motivated to modify the processor of Chen to attain the same results.
Application of the known technique taught by Chebotar to the processor taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the processor, wherein the real-world task is a task performed by a robot and the simulator performs a simulation of the robot performing the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Chen teaches the system of claim 11 (as discussed above in claim 11), wherein:
the simulator approximates a real-world task performed by a system (see Figs. 3-4; [0003], [0007]-[0008], [0022], [0025] and [0037]-[0038]); and
the simulator produces a result for individual parameter sets in the sets of parameters (see [0007]-[0008], [0025] and [0040]-[0041]).
Although Chen teaches approximating a real-world task performed by a power system, Chen does not explicitly teach doing so for a specific device. That is, Chen is silent regarding the simulator approximates a real-world task performed by a device.
Chebotar teaches a system, comprising memory to store instructions that, as a result of execution by one or more processors, cause the system to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see all of Abstract, especially "...we adapt the simulation parameter distribution using a few real world roll-outs interleaved with policy training."; all of I. Introduction, especially "In this work, we apply a data-driven approach and use real world data to adapt simulation randomization such that the behavior of the policies trained in simulation better matches their behavior in the real world."; see all of III. Closing the Sim-to-Real Loop), wherein the one or more simulations are performed by a simulator using sets of parameters chosen in accordance with a previously generated distribution of simulation parameters (see Tables I-IV; Fig. 6; see I. Introduction "Therefore, starting with some initial distribution of the simulation parameters, we can perform learning in simulation and use real world roll-outs of learned policies to gradually change the simulation randomization such that the learned policies transfer better to the real world without requiring the exact replication of the real world scene in simulation."),
wherein the simulator approximates a real-world task performed by a device (see all of Abstract, especially "In doing so, we are able to change the distribution of simulations to improve the policy transfer by matching the policy behavior in simulation and the real world. We show that policies trained with our method are able to reliably transfer to different robots in two real world tasks: swing-peg-in-hole and opening a cabinet drawer."; IV. Experiments: A. Tasks and D. Real robot experiments); and the simulator produces a result for individual parameter sets in the sets of parameters (see Tables I-IV).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chebotar to Chen. That is, it would have been obvious to modify the system of Chen to cause the simulator to approximate a real-world task performed by a device, as taught by Chebotar. 
Chebotar teaches this known technique in order to close the reality gap between the simulator and the real-world device, thus improving training capabilities for the device. A person having ordinary skill in the art would have been motivated to modify the processor of Chen to attain the same results.
Application of the known technique taught by Chebotar to the processor taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the simulator approximates a real-world task performed by a device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 8 above, and further in view of Eleftheriadis and Keller (US 20050275660 A1 and Keller hereinafter).
Regarding Claim 9
Chen teaches the system of claim 8 (as discussed above in claim 8), wherein:
Chen is silent regarding the density function is modeled as a set of Fourier features; and the set of Fourier features is selected using Halton sequences.
Eleftheriadis teaches a system, comprising memory to store instructions that, as a result of execution by one or more processors, cause the system to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see [0002], [0005]-[0006] and [0026]-[0027]), wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see Fig. 10; [0006] and [0090]),
wherein the density function is modeled as a set of Fourier features (see [0006], [0087], [0092], and [0104]).
Keller teaches a system, comprising memory to store instructions that, as a result of execution by one or more processors, cause the system to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see [0012], [0025]), wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations (see [0093]),
wherein the set of Fourier features is selected using Halton sequences (see [0012], [0016]-[0025], [0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Eleftheriadis and Keller to Chen. That is, it would have been obvious to modify the system of Chen to model the density function as a set of Fourier features, as taught by Eleftheriadis. Further, it would have been obvious to modify the system of Chen to select the set of Fourier features using Halton sequences, as taught by Keller.
Eleftheriadis teaches modeling as a set of Fourier features to result in a tractable approach, which is implemented with a relatively low computational cost in terms of the necessary number of floating point operations to be performed. Keller teaches utilizing Halton sequences as an alternative to the Monte Carlo method. The Halton sequence technique provides a low-discrepancy sample point sequence which ensures that the sample points are generally more evenly distributed throughout the region over which the respective integrals are being evaluated. A person having ordinary skill in the art would have been motivated to modify the system of Chen to attain the same results.
Application of the known techniques taught by Eleftheriadis and Keller to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the density function is modeled as a set of Fourier features and the set of Fourier features is selected using Halton sequences. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 14 above, and further in view of Papamakarios et al., "Fast epsilon-free Inference ... Density Estimation", (Papamakarios hereinafter: see full details in attached references cited).
Regarding Claim 18
Chen teaches the non-transitory computer-readable storage medium of claim 14 (as discussed above in claim 14),
Chen is silent regarding wherein the instructions, as a result of being executed by the one or more processors, further cause the one or more processors to use additional simulations selected in accordance with the distribution of parameter values to produce a refined distribution of parameter values.
Papamakarios teaches a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values (see Fig. 1; all of Abstract; 1 Introduction: "A simulator-based model is a data-generating process described by a computer program..." and "...our approach learns a parametric approximation to the exact posterior, which can be made as accurate as required. Preliminary fits to the posterior are used to guide future simulations, which can reduce the number of simulations required to learn an accurate approximation by orders of magnitude. Our approach uses conditional density estimation with Bayesian neural networks, and draws upon advances in parametric density estimation, stochastic variational inference, and recognition networks, as discussed in the related work section."; and all of 2 Bayesian conditional density estimation for likelihood-free inference),
wherein the instructions, as a result of being executed by the one or more processors, further cause the one or more processors to use additional simulations selected in accordance with the distribution of parameter values to produce a refined distribution of parameter values (see Abstract: "Preliminary inferences based on limited simulation data are used to guide later simulations."; and all of 2.4 Learning the proposal prior and 2.5 Use of Bayesian neural density estimators).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Papamakarios to Chen. That is, it would have been obvious to modify the non-transitory computer-readable storage medium of Chen to further cause the one or more processors to use additional simulations selected in accordance with the distribution of parameter values to produce a refined distribution of parameter values, as taught by Papamakarios. 
Papamakarios teaches this known technique to efficiently fine-tune a non-Gaussian multi-component posterior. A person having ordinary skill in the art would have been motivated to modify the non-transitory computer-readable storage medium of Chen to attain the same results.
Application of the known technique taught by Papamakarios to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the non-transitory computer-readable storage medium, wherein the instructions, as a result of being executed by the one or more processors, further cause the one or more processors to use additional simulations selected in accordance with the distribution of parameter values to produce a refined distribution of parameter values. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Chen teaches the non-transitory computer-readable storage medium of claim 14 (as discussed above in claim 14), 
Chen is silent regarding wherein the one or more simulations are performed with a set of parameters chosen in accordance with a bounded uniform prior.
Papamakarios teaches wherein the one or more simulations are performed with a set of parameters chosen in accordance with a bounded uniform prior (see 2.3 Choice of conditional density estimator and proposal prior: "Assuming the prior p(θ) is a simple distribution (uniform or Gaussian, as is typically the case in practice)…"; C Analytical calculation of parameter posterior "Typically, the prior p(θ) is a simple distribution like a uniform or a Gaussian".).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Papamakarios to Chen. That is, it would have been obvious to modify the non-transitory computer-readable storage medium of Chen to perform the one or more simulations with a set of parameters chosen in accordance with a bounded uniform prior, as taught by Papamakarios. 
Papamakarios teaches using a bounded uniform prior because it is a simple distribution typically used in practice. A person having ordinary skill in the art would have been motivated to modify the non-transitory computer-readable storage medium of Chen to attain the same results.
Application of the known technique taught by Papamakarios to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the non-transitory computer-readable storage medium, wherein the one or more simulations are performed with a set of parameters chosen in accordance with a bounded uniform prior. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 5 above, and further in view of Macaro et al. (US 20140279819 A1 and Macaro hereinafter).
Regarding Claim 21
Chen teaches the processor of claim 5 (as discussed above in claim 5),
Chen is silent regarding wherein applying the distribution of parameter values to the simulator includes randomizing over the distribution of parameter values via the simulator.
Macaro teaches a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur (see Fig. 1 all, [0008] and [0024]-[0025]),
wherein the distribution of parameter values, as a result of being applied to a simulator, cause the simulator to approximate a measured result of a real-world task (see [0023]-[0027]),
wherein applying the distribution of parameter values to the simulator includes randomizing over the distribution of parameter values via the simulator (see [0022]-[0027] and [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Macaro to Chen. That is, it would have been obvious to modify the processor of Chen to randomize over the distribution of parameter values via the simulator when applying the distribution of parameter values to the simulator, as taught by Macaro. 
Macaro teaches this known technique in order to generate a subset of random samples from a distribution of parameter values having a large data set. The subset thereof is more manageable in size and may be selected to enable analysis of a portion of the set of simulated samples that is of interest, such as a portion that represents a median, or selected range of percentiles. A person having ordinary skill in the art would have been motivated to modify the processor of Chen to attain the same results.
Application of the known technique taught by Macaro to the system taught by Chen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the processor, wherein applying the distribution of parameter values to the simulator includes randomizing over the distribution of parameter values via the simulator. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Clifton et al. (US 20150227837 A1 and Clifton hereinafter), Clifton et al, (US 20140149325 A1 and Clifton2 hereinafter), Raissi et al. (US 20200293594 A1 and Raissi hereinafter), Kajihara et al. (US 20200250586 A1 and Kajihara hereinafter), Frangos (US 20180210413 A1 and Frangos hereinafter) and Tobin et al., "Domain Randomization … Simulation to the Real World", (Tobin hereinafter: see full details in attached references cited). 
Clifton and Clifton2 teach a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur, wherein the distribution of parameter values is a multimodal distribution to be applied to a simulator to improve an accuracy thereof. See Clifton at Abstract, Figs. 1 and 5-6, [0004] and [0012]-[0017]. See Clifton2 at Abstract, Figs. 1-3, [0004] and [0011]
Raissi , Kajihara and Frangos teach a processor comprising one or more circuits to calculate a distribution of parameter values based, at least in part, on one or more simulations using the parameter values and a function of a frequency at which the parameter values physically occur, wherein the distribution of parameter values is determined by calculating a density function based at least in part on results of the one or more simulations, and wherein the one or more simulations are performed with a set of parameters chosen in accordance with a predicted prior distribution of parameters. See Raissi at least at Figs. 2-3 and [0005]. See Kajihara at least at the Abstract, [0039] and [0101]. See Frangos at least at Fig. 4, Abstract and [0007].
Tobin teaches randomizing over the distribution of parameter values via a simulator. See at least the Abstract and I. Introduction.
It is noted that these references could be used to anticipate and/or render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664